Black, J.
(dissenting). I cannot agree either that this is an appropriate case for summary treatment or that plaintiffs’ complaint fails to state a case upon which relief can be granted.  Summary motion and summary grant thereof may be the easiest way to dispose of cases, yet the traditional day in court remains the only way to provide precisely what all courts are sworn to uphold, that is, due process of law.
Unless equity jurisprudence was destroyed by the recent “merger” (see CLS 1961, § 600.223 [Stat Ann 1962 Rev § 27A.223]; GCR 1963, 12), and I am yet hopeful it was not, this was and yet remains an equity case. The chancellor should at least have insisted upon the taking of proof sufficient to ascertain whether this taken-as-true complaint is supported sufficiently to call for a full-fledged hearing. See Mathews v. United Association, 351 Mich 293, 301, 302, and Klee v. Light, 360 Mich 419, 423, 424. The suggestions made there, delivered as they were in furtherance of constitutional due process, are as right under the new rules of procedure as they were in 1958 and 1960.
I would reverse and remand for such further proceedings as will be calculated to insure that plaintiffs’ complaint meets no dismissal on sole strength of defendants’ present motion.